Citation Nr: 1633859	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to May 1990, from August 1990 to November 1990, and from January 1991 to April 1991.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and a November 2008 rating decision from the RO in Winston-Salem, North Carolina, where jurisdiction now resides.

In May 2011, the Board remanded the Veteran's appeal with instruction to provide the Veteran with additional VA examinations, which occurred in January 2012.  In January 2014, the Board denied both of the Veteran's claims on appeal.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 order, the Court granted a joint motion for remand (JMR) and vacated the January 2014 denial.  In compliance with this order, in February 2015 the Board again remanded the Veteran's appeal with instruction for additional VA examinations.  Such examinations occurred in March 2016, and the Board is therefore satisfied that the instructions in its remands of May 2011 and February 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A current lumbar spine disability is not related to service and did not manifest within one year of separation from service.

2.  The Veteran's service-connected disabilities have not rendered her unemployable or unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated December 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant Social Security Administration records and private medical records identified by the Veteran.  

The Veteran was provided relevant VA examinations in January 2012 and in March 2016.  The Board finds that these examinations and their associated reports taken together were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Lumbar Spine

The Veteran claims service connection for a lumbar spine disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board incorporates herein the facts as summarized in the prior Board decision of January 2014.

The Veteran underwent a VA examination in March 2016.  The examiner opined that it was less likely than not that the Veteran's current lumbar spine disability was related to service or manifested as arthritis within one year of separation of service.  This opinion was based on a detailed rationale.  Specifically, the examiner explained:

The Veteran reports an onset of back pain while on active duty in 1985 with a reported single clinic visit for the condition 30MAY85.  There is no documentation of follow up for this condition while on active duty from MAY85 through APR91.  There is a complaint of "terrible" low back pain in NOV92, but no workup.  There is a complaint of low back pain, but the Veteran was primarily seen for right leg numbness and paresthesias in SEP93.  X-rays at that time reported no acute processes, just mild scoliosis and a transitional L5 vertebra.  Both of these diagnoses represent conditions that frequently present as incidental findings on x-rays and tend to be asymptomatic.  There is no evidence of followups or complaints for back conditions from SEP93 until MAY06, despite more than 20 visits with PCP in VA system over that same period.

Mild Scoliosis in a young adult is an asymptomatic condition in the vast majority of cases.  It tends to present in late childhood and does not typically progress unless accompanied by Osteoporosis or trauma sufficient to produce Vertebral Compression Fractures.  There is no documentation of progression of this condition from 2006 through 2013.  A Transitional Vertebra, or Partially Sacralized L5 on the left side with a Hypoplastic L5-S1 Disc is a congenital condition. Transitional Vertebrae are asymptomatic in the absence of other spinal pathology.  There is no documentation of change or progression of this in follow up studies from 2006 through 2013.  There is no evidence that the current lumbar conditions were caused by, or permanently exacerbated by either of these conditions.  A review of the available literature suggests that both Spondylosis and Disc Degeneration tend to exacerbate Scoliosis; the available peer-reviewed literature does not support a contention that either Scoliosis or Transitional Vertebra can cause or exacerbate either Spondylosis or Disc Degeneration.

In Summary:

1.  The Veteran was seen for Acute Lumbar Strains in MAY85, NOV92, and SEP93.  No workup was performed on the first 2 visits, and no acute or degenerative findings were noted during the 3rd visit.  There is no documentation of follow up for the back in the STRs from MAY85 until separation in APR91.  The NOV92 visit was more than one year after separation from active duty.

2. There are scanned records of care from 1993 until 2000 in the VA system.  There is no documentation of back complaints during this period.

3.  The Veteran was seen 17 times by her VAMC PCP from 2000 until 2006 without a single documented back complaint.

4.  The current diagnoses were noted on an MRI from OCT06, and descriptions of these conditions were consistent on follow up studies in 2008, 2020, and 2013.

5.  Lumbar Spondylosis and Disc Degeneration are related to chronic wear and tear, exacerbated by specific or repetitive trauma.  The available records suggest 3 distinct injuries; in MAY85, in NOV92, and in SEP93.  These were reported as acute strains.  There is no way to ascertain at the current time, with a lack of definitive diagnostic studies from that period, whether these were acute strains or an initial presentation of the current conditions without resorting to mere speculation. The fact that there were no degenerative findings reported on X-rays taken in SEP93 would argue against the manifestation of Lumbar Spondylosis to a compensable degree within one year of separation from active duty.

Therefore, due to a lack of evidence and an inability to establish chronicity, it is less likely than not that the Veteran's Lumbar Degenerative Disc Disease, Lumbar Spondylosis, Spinal Stenosis, and Neuroforaminal Stenosis with a Right L-5 Radiculitis were incurred in or are proximately due to active duty military service.

The Board finds that the evidence weighs against a finding that the Veteran's lumbar spine disability is related to service or manifested within one year of separation from service.  The March 2016 VA examiner's opinion is highly probative.  The examiner explained both why the Veteran's lumbar spine disability was unlikely to be related to her single lumbar spine episode in May 1985 as well as why September 1993 x-rays show that no arthritis had manifested within one year of separation from service.  The Board finds the examiner's detailed explanation credible because it is consistent with the evidence.  The Veteran's treatment records contain no reference to her service, and when she first sought treatment for back problems she reported an onset many years after separation.  The Board recognizes that the Veteran has claimed continuity of symptomatology, but the record reflects a gap of more than seven years between her in-service strain of May 1985 and her next complaint of pain in November 1992, more than one year after separation from service.  Furthermore, November 2006 physical therapy records reflect that the Veteran herself reported her earlier back problems had resolved, breaking continuity.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's lumbar spine disability is related to service or manifested within one year of separation from service, and service connection is therefore denied.

TDIU

The Veteran seeks TDIU.  She contends that her service-connected disabilities, when considered in combination, render her unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As above, the Board incorporates herein the facts as summarized in the prior Board decision of January 2014.

The Veteran is currently evaluated at 30 percent for migraine headaches, 10 percent for a right tibia stress fracture, 10 percent for a left tibia stress fracture, 10 percent for maxillary sinusitis, and 0 percent for allergic rhinitis, for a combined rating of 50 percent.  Prior to May 1, 2009, but within the appeal period, her rating for her left tibia stress fracture was at 20 percent and her rating for sinusitis was at 30 percent, for a combined rating of 70 percent.  Because, even when the Veteran had the combined minimum rating for TDIU of 70 percent, she did not have a single disability or collectible group of disabilities rated at 40 percent, schedular TDIU is not available for the Veteran.

The Board further finds that there is insufficient evidence to require extraschedular referral for TDIU.  The VA examiner's opinion that the Veteran's service-connected disabilities do not affect her capability for sedentary employment is highly probative because it is corroborated throughout the record.  Shortly after she first sought treatment for her lumbar spine disability in October 2006, the Veteran stopped reporting to work in February 2007 with notes provided by her doctor because of her lumbar spine disability.  Soon thereafter she was medically retired.  Her Social Security records indicate that in September 2009 she was found to be disabled due to her depression, somatoform disorder, and degenerative disc disease, none of which are service-connected disabilities.  Furthermore, there is no indication in the record as to how the Veteran's leg disabilities prevent her from sedentary employment.  She suffers migraine headaches, but there is no indication that they had worsened since 2002, and she was able to maintain employment for four years thereafter.  The Board recognizes that the Veteran has testified as to why her sinusitis prevents her from sedentary employment.  The examiner's opinion is more credible, however, particularly because the dustiness of her prior place of employment is not probative as to whether she is capable of maintaining sedentary employment in another environment which is dust-free.  Taken as a whole, the evidence indicates that the Veteran's inability to work was triggered by the manifestation of her lumbar spine disability, which is not service-connected.  For these reasons, the Board finds there is insufficient evidence to require extraschedular referral for TDIU.  TDIU is therefore denied.



[CONTINUED ON THE NEXT PAGE]





ORDER

Service connection for a lumbar spine disability is denied.

A total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


